DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 10 2021 have been fully considered but they are not persuasive.
Regarding Allowable Subject Matter, claims 1-5, 7-17, 19-20, 22-32 and 34-38 are allowable
Regarding Claim Rejections - 35 USC § 103, the applicants states that claim 39 has been amended to include the subject matter of claim 43.  The applicant goes on to state that Li and Takeda fail to teach or suggest, individually or in common, every feature of claim 39 and its dependent claims. The applicant has not supplied any reasoning to support the previous statement, so the examiner has no choice but to maintain his rejection.  For the reasons given below, claims 39-42 and 44-46 are not yet in condition for allowance.
Incorporating the subject matter identified as allowable in the previous office action would put these claims in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-17, 19-20, 22-32 and 34-38 are allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

Claims 39-42 and 44-46 are rejected under U.S.C. 103 as being unpatentable over Li et. al. (US 2020/0120581 A1) in view of Takeda et. al. (US 2020/0295913 A1)
Regarding Claim 39, Li discloses (Fig. 8 Para 113 114) an apparatus for wireless communication performed by a base station, comprising:
a processor (Fig. 8 801 Processor Para 113),
memory in electronic communication with the processor (Fig. 8 803 Memory Para 113); and
instructions stored in the memory and executable by the processor to cause the apparatus (Para 121) to:
perform an initial access procedure within an initial access bandwidth to provide a user equipment (UE) access to a base station (Fig. 2 S22 Para 69 “the first BP may be a BP allocated by the network device to the terminal device during initial access of the terminal device” where “bandwidth part (BP)” corresponds to bandwidth);
transmit, during the initial access procedure, a first configuration of a first control channel common search space within the initial access bandwidth and an indication of a downlink bandwidth part (Fig. 2 S21 Para 66 “A network device configures and activates a plurality of BPs for a terminal device…the plurality of BPs include a first BP and a second BP…a CSS, for example, a first CSS, is configured in the first BP” “first Common Search Space (CSS)” corresponds to first control channel common search space and “second BP” corresponds to an indication of a downlink bandwidth part.  Since the UE receives on this bandwidth part it corresponds to a downlink bandwidth part);
Para 77 “the network device may indicate, a CSS on which the terminal device detects the common DCI” an indication to receive a CSS on the second bandwidth part corresponds to dedicated signaling associated with the downlink bandwidth part); and
transmit control information within at least one of the first control channel common search space, or a second control channel common search space within the downlink bandwidth part, or both, based at least in part on the dedicated signaling (Para 77 “the terminal device detects the common DCI only in the second CSS means that if there are a plurality of CSSs, the terminal device detects the common DCI only in one of the CSSs, and the terminal device can still use other CSSs. For example, the terminal device may further detect other information in the first CSS, and in addition to the common DCI, may further detect other information in the second CSS” Para 81 The terminal can detect control information on any combination of the common search spaces)
Takeda discloses something Li does not explicitly disclose:  a cell specific common search space for initial access to a cell (Para 63 “Each BWP of the P cell may be provided with a common search space for a random access procedure” See also Para 64)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct an apparatus for wireless communication performed by a base station, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: perform an initial access procedure within an initial access Para 63 64).
Regarding Claim 40, Li discloses the initial access bandwidth is included within a bandwidth of the downlink bandwidth part (Fig. 3 Para 95 “a configuration is that the first BP is included in the second BP”), and the initial access bandwidth and the downlink BWP each have a same subcarrier spacing (Para 87 “the first BP and the second BP correspond to a same subcarrier spacing”)
Regarding Claim 41, Li discloses the dedicated signaling indicates that the first control channel common search space is accessible after the initial access procedure and does not include a second configuration of the second control channel common search space within the downlink bandwidth part (Para 77 The downlink signaling can indicate the first common search space, and the configuration of the second common search space has already been set, see Para 66)
Regarding Claim 42, Li discloses the dedicated signaling includes a second configuration of the second control channel common search space within the downlink bandwidth part (Para 74)
Regarding Claim 44, Takeda discloses a first bandwidth is not entirely included within a second bandwidth part (Fig. 1C Fig. 2 BWP #2 (Initial Active BWP) Para 38 44)
Regarding Claim 45, Takeda discloses the control information schedules a system information block, other system information, paging, random access of a physical downlink shared channel, or any combination thereof (Para 63 “a common search space for paging”)
Regarding Claim 46, Li discloses the dedicated signaling is radio resource control (RRC) signaling (Para 77 “The first indication information may be carried in higher layer signaling, for example, SIB or RRC signaling”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/KPH/
Kenneth Hunt
Examiner, Art Unit 2463